Citation Nr: 1204039	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a mood disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for lower back disability, status-post laminectomy, discectomy, nerve decompression, and fusion from L4 to the sacrum, including nerve damage to the lower extremities (also claimed as spondylolisthesis and spondylolysis) (lumbar spine disability), currently evaluated as 40 percent disabling.

3.  Whether there was clear and unmistakable error (CUE) in the August 24, 2005, rating decision that assigned a 10 percent evaluation, for the grant of service connection for a lumbar spine disability, to include whether the proper criteria were assessed in assigning that evaluation.

4.  Whether there was CUE in the March 28, 2006, rating decision that assigned a 70 percent evaluation, for the grant of service connection for a mood disorder, to include whether the proper criteria were assessed in assigning that evaluation.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1982 to November 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2008 rating decisions by the Seattle, Washington, and New Orleans, Louisiana, Regional Offices (RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to special monthly compensation based on being housebound has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements of the Veteran dated in June and September 2007; see also, 38 C.F.R. § 3.350(h)(3)(i) (the special monthly compensation provided by 38 U.S.C. § 1114(s) is payable where the Veteran is permanently housebound by reason of service-connected disability or disabilities or if the Veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems).  As this matter has not been adjudicated, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for a lumbar spine disability and whether there was CUE in the August 24, 2005 and March 28, 2006 rating decisions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Granting all reasonable doubt in favor of the Veteran, the Veteran's service-connected mood disorder more nearly approximates total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for the service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to an increased evaluation for the service-connected lumbar spine disability, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's mood disorder is currently evaluated as 70 percent disabling, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.  

A November 2006 VA psychiatric examination was conducted.  The Veteran reported a great deal of pain which caused him severe depression.  He was treated with prescription medication, which helped him to small degree.  He reported that he had been suicidal but that the strength of his family prohibited him from engaging in serious suicidal intent.  The Veteran stated that he sleeps fairly well.  He reported a limited sphere of daily activities, and that his leisure time was spent trying to rest and avoid pain.  He endorsed severe anxiety and depression, panic attacks, appetite disturbance, anhedonia, obsessional ideations, and irritability.  He denied psychotic symptoms but admitted to suicidal ideas.  During the examination, the Veteran was extremely agitated and had an anxiety attack.  His thought processes were logical, coherent, and relevant.  The Veteran was articulate, verbal, well-dressed, well-groomed, and well-oriented, with an affect of severe depression.  He was overall mentally intact with good social skills.  There was good reasoning, fund of information, and verbal comprehension, but poor concentration and short-term memory.  There was psychomotor agitation and restlessness, possibly due to pain.  The Veteran's sensorium was cloudy.  The examiner found that the Veteran's pain and depression had a dramatic negative effect on all aspects of his life - personal, social, and occupational.  The examiner opined that the Veteran was totally and completely disabled with regard to social and occupational functioning due to his severe pain and associated severe depression.  The examiner assigned a Global Assessment of Functioning (GAF) score of 45, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  The examiner found the Veteran unemployable due to his severe depression.  

In a November 2006 VA general medical examination, the Veteran reported interpersonal relationship difficulties, depression, and sleep impairment.  He denied anxiety, loss of control, violence, substance abuse, confusion, and panic attacks.  An examination showed a normal affect, mood, and judgment, and appropriate behavior.  There was no obsessive behavior, hallucinations, or delusions.  There was normal comprehension of commands and average intelligence.  

A September 2007 private psychological evaluation was conducted.  The examiner reviewed the November 2006 VA psychiatric examination report.  The Veteran verbalized a continuation of the emotional difficulties due to significant back pain and neck pain.  He reported a significantly depressed mood, with associated suicidal ideation and periods of panic attacks.  During the examination, the Veteran was cooperative, with a depressed affect, but clear cognition.  Testing revealed significant depressive symptomatology with agitation, irritability, and tendencies toward emotional withdrawal.  There was also chronic sadness, discouragement regarding the future, and very little pleasure from things he used to enjoy.  There was significant fatigue and loss of energy, problems in concentration and attention, and a markedly diminished libido.  The examiner concluded that the Veteran appeared to be permanently disabled from viable vocational endeavors.  The GAF score was 41, which signifies serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

A December 2007 VA psychiatric examination was conducted.  The Veteran reported suicidal ideation, crying spells, panic attacks with vomiting, and fear of being around a lot of people.  The symptoms were constant.  He reported having no social relationships at all, although he had been married for 20 years.  He stated that he was unable to work and no longer enjoyed things he used to.  The Veteran reported trouble sleeping, isolation, and panic, especially when in crowds or heavy traffic.  He took prescription medication with a poor response.  He reported he was unable to work due to his back disability.  The Veteran stated that he needed to be reminded where he was going when he was driving and had difficulty following what he was reading.  He had panic attacks more than once per week in which he felt like he had to get away from the situation, and on occasion he would vomit.  If the Veteran was in a conversation, he will lose track of the conversation.  Upon examination, orientation was within normal limits with appropriate appearance, hygiene, and behavior.  There was an abnormal affect due to depressed mood that was near-continuous and affected the ability to function independently.  He hired people to perform chores around his home that he was unable to perform due to his depression and psychical disabilities.  Communication was within normal limits, although there was persistent abnormal speech in which his voice tone appeared to reflect that he was in pain.  His speech was not circumstantial, circumlocutory, stereotypical, illogical, obscure, irrelevant, or pressured.  The Veteran showed difficulty understanding complex commands.  There was no suspiciousness, delusion, hallucination, or obsessional rituals.  The examiner found appropriate thought processes, normal abstract thinking, unimpaired judgment, but mildly impaired memory due to forgetting names, directions, and recent events.  Suicidal ideations were present, but he would not do it because his family is so close to him.  There were no homicidal ideations.  The GAF score was 50, which contemplates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.

The examiner opined that the Veteran's unemployment was secondary to his mental and physical disorders.  He has occasional interference in performing activities of daily living due to severe pain and social withdrawing.  These symptoms occasionally interfere with some routine functioning.  He was unable to establish and maintain effective work, school, and social relationships because socializing the way he was not appealing to him.  The examiner determined that the best description of the Veteran's overall impairment was that the psychiatric symptoms cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation, near continuous panic and depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The Veteran had difficulty understanding complex commands because he has great difficulty assembling something that he might buy at the store, but appeared to pose no threat of persistent danger to self or others.  

In an April 2008 private psychiatric progress note, the examiner noted he met with the Veteran for the first time since September 2007.  The examiner reviewed the VA rating schedule for mental disorders and the November 2006 VA examination.  The examiner concluded that the evaluation should be 100 percent as there was total occupational and social impairment due to problems in communication, a persistent danger of hurting self, an intermittent inability to perform activities of daily living, including maintenance of personal hygiene, and disorientation to time and place.  The examiner found it noteworthy that there were significant periods of suicidal ideation upon which the Veteran had come close to acting out, that his communication skills existed adequately only on extremely simple matters, and that he is easily confused and agitated.  In terms of personal hygiene, the examiner noted that the Veteran had appeared disheveled in his sessions with the Veteran and his wife had to remind him to shower.  The Veteran had been married 20 years, but the marriage was quite estranged, and there was little positive emotion in the relationship.  The Veteran engaged in significant social isolation with minimal social and interpersonal activities.  The examiner reiterated that he found the 100 percent evaluation most appropriate, noting that the Veteran's GAF scores of 45 indicates total and permanent disabled from vocational endeavors and there was unquestioned chronicity of medical and emotional problems.  

A May 2008 Independent Medical Opinion was conducted.  The examiner reviewed private medical records, the November 2006 VA examination, and the rating schedule.  The examiner noted that he had special knowledge in the area of behavioral and addiction medicine as he was an osteopathic physician, was certified as a Medical Review Officer and in Addiction Medicine, and had worked as a fee basis VA examiner.  Regarding the depression, the examiner noted that the VA and private examiners had assigned GAF scores of 45 and 41 and that the VA examiner found that he qualified for 100 percent evaluation.  The examiner noted that the Veteran's constant looming suicidal thoughts and low ability to function socially, occupationally, or intrapersonally, without any exacerbating factors like a personality disorder or addiction.  The examiner concluded that the Veteran was intelligent, low functioning, chronically depressed and was at risk for self-harm.  The examiner found the Veteran should be evaluated at 100 percent based on the mood disorder alone.  

The Board finds that the evidence of record supports an evaluation of 100 percent for the Veteran's mood disorder.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the Veteran's GAF scores demonstrate that the Veteran's mood disorder causes serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  These scores do not mandate a 100 percent evaluation, particularly since there are 4 higher levels of GAF scores.  Those higher levels indicate some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (31-40), that the veteran's behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or is unable to function in almost all areas of life, (21-30), some danger of the veteran hurting himself or others, or occasionally failing to maintain minimal personal hygiene, or gross impairment in communication (11-20), or a persistent danger of severely hurting himself or others, or a persistent inability to maintain minimal personal hygiene, or serious suicidal act with clear expectation of death (1-10).  See DSM-IV at 46-47.  Accordingly, the Veteran's GAF scores appear to support a 70 percent, but not a 100 percent, evaluation.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435.

Here, the November 2006 VA examiner determined the Veteran was totally and completely disabled with regard to social and occupational functioning.  Additionally, a September 2007 private psychologist determined the Veteran was permanently disabled from viable vocational endeavors.  An April 2008 private psychologist also determined, upon review of the relevant rating criteria, that a 100 percent evaluation was the most appropriate.  The Board assigns significant weight to these medical opinions as they are based upon a review of some relevant medical evidence and a thorough psychiatric examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings).  

Furthermore, a May 2008 private independent examiner found that the Veteran's mood disorder should be assigned a 100 percent evaluation.  This medical opinion, however, was not based upon an examination of the Veteran; in comparison to the other opinions of record, it is less probative.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  Nonetheless, it supports the other medical opinions of record.  

The Board notes that the December 2007 VA examiner opined that the Veteran's psychiatric symptomatology was more accurately described by occupational and social impairment with deficiencies in most areas (a 70% evaluation), rather than total social and occupational impairment (a 100% evaluation).  This examination was also provided upon a review of some of the relevant medical evidence and an examination of the Veteran and is highly probative.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  But as every other examiner determined that the Veteran was closer to total social and occupational impairment, this opinion is outweighed.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  Additionally, VA has a duty to resolve all reasonable doubt in favor of the Veteran, particularly where two evaluations are potentially applicable.  38 C.F.R. §§ 4.3, 4.7.  

Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports a 100 percent evaluation for the Veteran's service-connected mood disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Because a 100 percent evaluation is assigned herein, consideration of an extraschedular evaluation is not required.  See 38 C.F.R. § 3.321(b)(1) (2011).

	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent evaluation for the service-connected mood disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide the Veteran with a statement of the case (SOC), to attempt to obtain relevant medical records, to obtain clarification from the Veteran's private physician, and to provide an additional VA examination.  

First, regarding the claims of CUE in the August 24, 2005 and March 28, 2006 rating decisions, remand is required to provide the Veteran with an SOC.  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In May and June 2007 submissions, the Veteran asserted CUE in two rating decisions that granted service connection and assigned evaluations to his lumbar spine and mood disorders.  Specifically, he asserted that the RO failed to assess his disorders under the old and new criteria applicable to his claims.  In an August 2007 rating decision, the RO denied the Veteran's claims for CUE.  In an October 2007 submission, the Veteran requested reconsideration of the August 2007 rating decision and noted disagreement with the findings, to include not applying old and new criteria regarding his lumbar spine disorder.  The RO interpreted that submission only as a claim for increased evaluations.  In a May 2008 submission, the Veteran reiterated that it was error that his claims were not assessed under the old and new criteria.  In a December 2008 statement, he reiterated his disagreement with those rating decisions.  The Board finds that the Veteran's October 2007 and May 2008 submissions constitute a NOD with the August 2007 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  Thus, issuance of an SOC is required; the RO has not yet done so.  Accordingly, remand is required.

Second, regarding the claim for an increased evaluation for the service-connected lumbar spine disorder, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Here, in an October 2007 VA record, the Veteran reported physical therapy three times per week for his lumbar spine disability.  No such records are associated with the claims file.  The Veteran submitted December 2007 and June 2008 VCAA responses in which he indicated that he had no further evidence or information to submit in support of his claim.  But in the VCAA letters, the Veteran was only instructed to submit release forms for records from his private physician and psychiatrist.  The Board finds that, in order to comply with the duty to assist, a specific request for physical therapy records must be undertaken prior to adjudicating the claim on appeal.  Accordingly, remand is required.  

Third, regarding the claim for an increased evaluation, remand is required to attempt to obtain clarification from the Veteran's private physician, Dr. LB.  In certain instances VA has a duty to request clarification of an examination report.  Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  This duty is limited to where the requested information is "relevant, factual, and objective" such as where a physician can answer specifically what type of speech discrimination score was used and there was a period of time for which no VA examination had been conducted.  Savage, 24 Vet. App. at 270.  Here, in a December 2007 VA examination report, the Veteran stated that he had 60 days of bedrest in the past year due to his lumbar spine disability.  In a September 2007 letter, the Veteran's private physician, Dr. LB, stated that the Veteran "has a minimum of eight weeks incapacitation per year."  He has at least one day of bed rest or more per week [due] to his chronic lumbar pain."  Dr. LB, however, did not state that he prescribed this bed rest, which is required for an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2011) (noting that a maximum 60 percent evaluation is assigned for incapacitating episodes, defined as period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 6 weeks during the past 12 months) (emphasis added).  The issue of whether that bedrest was ordered by Dr. LB is thus a highly relevant and objective fact that must be attempted to be ascertained prior to determining the appropriate evaluation for the lumbar spine disability.  Accordingly, remand is required to attempt to obtain clarification.

Last, while on remand, an additional examination shall be conducted.  VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the most recent VA examination was in December 2007, over 4 years ago.  Additionally, new medical evidence may be obtained on remand and require a more contemporaneous evaluation of the Veteran's disability.  Furthermore, additional information is required concerning associated neurological impairment.  Accordingly, while on remand, an additional VA examination shall be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that the Veteran submit an authorization for his physical therapy records.  Inform the Veteran that VA is contacting Dr. LB for clarification of whether he prescribed bedrest due to the Veteran's lumbar spine disability.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact Dr. LB to request clarification of the statements he made in a September 2007 submission.  Request that Dr. LB answer whether the bedrest that he described in the September 2007 letter (8 weeks per year or at least one day per week) were prescribed by him for treatment of the Veteran's lumbar spine disability. 

3.  After any additional records are associated with the claims file, provide the Veteran with VA examinations to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, to expressly include left lower extremity radiculopathy, including any noted during nerve conduction and/or electromyography studies.  The examiner must provide comment regarding which nerve(s), if any, are affected and whether the effects are mild, moderate, moderately severe, or severe.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Issue an SOC addressing the claims regarding whether there was CUE in the August 24, 2005 and March 28, 2006 rating decisions, to include whether the old and new regulatory criteria were utilized in assigning the evaluations.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted. 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased evaluation for the service-connected lumbar spine disability must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


